

115 HRES 652 IH: Supporting the practice of community-oriented policing and encouraging diversity hiring and retention in law enforcement.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 652IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Ms. Lee (for herself, Ms. Bordallo, Ms. Judy Chu of California, Mr. Clay, Mr. Hastings, Ms. Kaptur, Ms. Moore, Mr. Tonko, and Ms. Norton) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the practice of community-oriented policing and encouraging diversity hiring and
			 retention in law enforcement.
	
 Whereas promoting trust between law enforcement agencies and the communities they serve is critical to the stability of our communities, the integrity of our criminal justice system, and the safe and effective delivery of law enforcement services;
 Whereas the Department of Justice’s Bureau of Justice Statistics (BJS) which publishes a census of deaths that occur during the process of arrest or during an attempt to obtain custody by law enforcement, estimates in its preliminary report that from June 2015 to May 2016, there were an estimated 1,900 arrest-related deaths;
 Whereas the BJS’s preliminary report examining arrest-related deaths found that 64 percent of arrest-related deaths were homicides between June and August 2015;
 Whereas events in Ferguson, Missouri; Staten Island, New York; North Charleston, South Carolina; Baltimore, Maryland; Charlotte, North Carolina; Baton Rouge, Louisiana; Falcon Heights, Minnesota, and other cities across the country have highlighted the need for strong, collaborative relationships between local police and the communities they serve and protect;
 Whereas, on July 7, 2016, President Barack Obama remarked that, fatal shootings are not isolated incidents. They are symptomatic of the broader challenges within our criminal justice system, the racial disparities that appear across the system year after year, and the resulting lack of trust that exists between law enforcement and too many of the communities they serve;
 Whereas, on December 18, 2014, President Barack Obama signed Executive Order 13684 to establish the Task Force on 21st Century Policing to examine how to establish effective crime prevention strategies while also building public trust between law enforcement and the communities they serve;
 Whereas the Task Force recommended that law enforcement agencies engage in proven and successful community-policing tactics, such as combining a focus on intervention and prevention through problem solving and collaborative partnerships with schools, social services, and other stakeholders;
 Whereas the Task Force also recommended law enforcement departments should strive to increase the diversity of their workforce;
 Whereas community-oriented policing is a philosophy that promotes the systematic use of partnerships and problem-solving techniques to proactively address the immediate conditions of public safety, crime, social disorder, and fear of crime;
 Whereas studies consistently find that community-policing strategies like those supported by the Department’s Office of Community Oriented Policing Services (COPS Office) have a positive effect on citizen satisfaction and trust in law enforcement;
 Whereas a 2007 survey by the Bureau of Justice Statistics found a commitment to community policing may be more evident in departments with a formal, written community-policing plan;
 Whereas according to a 2007 survey by the Bureau of Justice Statistics, only 16 percent of police departments, employing 48 percent of officers, across the country had a formal written community-policing plan;
 Whereas from 2000 to 2007, the percentage of local departments using community policing officers declined from about 66 percent to 47 percent, while the number of community policing officers declined by more than half from 103,000 officers to 47,000 officers;
 Whereas Congress recognizes the vital role and practice that community-oriented policing plays in building trust between law enforcement and the communities they serve and protect;
 Whereas a study published in The New York Times, found in 2015 that of hundreds of police departments across the United States, the percentage of Whites on the police force is more than thirty percentage points higher than Whites in the communities they serve;
 Whereas a 2013 survey conducted by the Bureau of Justice Statistics on law enforcement agencies in the United States found that 27 percent of local police officers are members of a racial or ethnic minority, and that only 1 in 8 local police officers was a woman;
 Whereas Congress recognizes that hiring and retaining law enforcement officers that are more reflective of the community’s racial and gender makeup it serves and protects is a first step to building trust between communities and law enforcement;
 Whereas since its inception, the Community Oriented Policing Services Program (COPS) Office has invested approximately $14.7 billion to add officers to the Nation’s streets, enhance crime fighting technology, support crime prevention initiatives, and provide training and technical assistance to help advance community policing; and
 Whereas Congress recognizes the critical role of the COPS Hiring Program Office in expanding the practice of community-oriented policing to law enforcement departments: Now, therefore, be it
	
 That the House of Representatives— (1)finds that the lack of minority representation in law enforcement across the country needs to be addressed;
 (2)calls on law enforcement departments to have a written and formal plan of community-oriented policing;
 (3)commits to ensuring that the COPS Hiring Program has the support and resources it needs to increase the hiring and retention of diverse law enforcement officers;
 (4)urges the Department of Justice to affirm a commitment to fostering trust and stronger relationships between those who serve and the communities they swear to protect;
 (5)encourages the Department of Justice, in collaboration with the COPS office, to issue further guidance and best practices on diversity hiring and retention of law enforcement personnel, use of excessive and deadly force, and community-oriented policing strategies;
 (6)urges the Department of Justice’s Office of Community Oriented Policing Services (COPS Office) to consider as a factor when reviewing applications for all grants it manages, whether a law enforcement agency requires its employees to complete cultural sensitivity trainings, including training on ethnic and racial bias, gender bias, sexual orientation and gender identity bias; training on cultural diversity; and training for interactions with people with disabilities, mentally ill, and English Language Learners;
 (7)urges the Department of Justice to incorporate community policing into any law enforcement accreditation recommendations and standards; and
 (8)urges the Bureau of Justice Statistics to provide an annual report to Congress on the Department of Justice’s efforts to increase community-oriented policing and diversity hiring and retention within law enforcement departments across the country.
			